Filed 1/5/22 P. v. Knox CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075875

 v.                                                                      (Super.Ct.No. RIF2000629)

 OLLIE JOSEPH KNOX, JR.,                                                 OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Eric S. Multhaup, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Eric A.

Swenson, Deputy Attorneys General, for Plaintiff and Respondent.

         A jury convicted Ollie Joseph Knox, Jr., of assault with a deadly weapon. (Pen.

Code, § 245, subd. (a)(1).) He was sentenced to 13 years in state prison.


                                                             1
       On appeal, Knox argues that the trial court violated his right to confrontation by

not allowing cross-examination about the probation status of the victim, who also was the

lone witness to the attack. Knox also argues that the trial court prejudicially erred by

sustaining various objections to defense counsel’s closing argument. We conclude that

any error was harmless, and we accordingly affirm the judgment.


                                     BACKGROUND

A. The Incident

       One night in November 2019, Miles S. encountered Lauren, a friend, at a bus stop.

Lauren became angry at Miles and threw various items at him, including a pole and a

wrench. None of the items touched Miles. Lauren departed on a bus and left various

items on the ground. Miles looked through those items.

       While Miles was looking through the objects that Lauren had left behind, Knox

walked up and claimed that the items belonged to him. Miles and Knox had previously

met but were not friends. Knox asked Miles what he was doing. Knox picked up a pole

from the ground and swung it at Miles. At trial, Miles described the pole as being

approximately 12-inches long, slanted or curved, silver, and metal.1

       Knox held the pole with his right hand and swung it toward Miles. Miles used his

left arm to block the pole from hitting him in the face. The pole struck Miles’s arm and


1      Miles also described the object that Knox swung at him as being “just like a
pole—it was like—it was like a—you know if you have a tire, and—one of those like
that.” Asked by the prosecutor if he recognized a particular exhibit—a silver metal pole,
Miles initially said that he did and then recanted because he said it was dark when Knox
attacked him.

                                             2
caused him pain. Miles wanted to get away from Knox quickly to avoid being hit again.

Before he walked away, Miles squatted down and picked up a can of beer, which he did

not spill as he walked away.

      Immediately after the incident, at around 5:15 p.m., Miles walked into a local

Walgreens store, where he called 911. Miles was holding an open 25-ounce can of malt

liquor. Earlier that day, at 7:00 a.m., Miles had consumed another 25-ounce can of malt

liquor. Miles claimed that he had not been affected by the alcohol he had consumed that

day. The Walgreens store manager stood at arm’s length from Miles and smelled “beer

on him.”

      After Miles spoke with the 911 operator, the store manager asked him to wait

outside. Miles grabbed the phone from the manager and threw it onto the counter. The

manager worried that Miles was going to hit him, but Miles did not.

      Law enforcement officers located Miles in the parking lot of a nearby hospital.

Miles gave the officers a description of Knox, and one officer went to look for Knox.

The other officer remained with Miles to interview him. Miles described what Knox had

done to him. He described the weapon Knox used as a 12- to 18-inch silver metal pole,

which was like a crowbar but straight.

      The officer who remained with Miles could smell alcohol on his breath but did not

believe that Miles appeared to be under the influence. Miles’s eyes were not red, and he

was not slurring his speech or stumbling when he walked. The officer interviewed Miles

for approximately 10 to 15 minutes.



                                            3
       That officer took various photographs of Miles, including a picture of the injury on

his left arm. Miles had a two-inch laceration on his left arm, which was swollen and had

fresh blood and a golf ball-sized protrusion. The officer opined that the injury was

consistent with Miles’s description of the incident. Miles had no visible injuries on his

hands. Miles declined medical assistance. Defense counsel asked Miles if it appeared

from a photograph of the injury that the wound had a scab. Miles denied that there was

any scab.

       The other law enforcement officer located Knox sitting at a nearby bus stop.

There was a two-foot metal pipe lying on the ground behind Knox. From the back of a

patrol car, Miles identified Knox as the person who hit him with the pole.

       In 2011, Miles pled guilty to misdemeanor assault of a firefighter. In 2016, he

pled guilty to misdemeanor vandalism for punching and breaking a window in a

municipal bus. On cross-examination, Miles admitted that “an honest person” would not

“commit a battery on a firefighter” or “maliciously destroy property belonging to

someone else.” Miles claimed to have never lied.

       Miles was jailed for the week before he testified to ensure that he would appear at

trial. He had previously failed to appear when subpoenaed. Miles understood that after

he testified, he would be released from custody. Miles confirmed that he did not feel any

pressure “to please anybody or make anyone happy” with his testimony.

       Miles was “very upset” when the court ordered him detained because he did not

want to be detained in jail. When Miles appeared before the judge, Miles used the “F-



                                             4
word,” “the MF-word,” and “the N word.” Miles then said something like “‘I’m going to

say he’s guilty. Since you let me sit in here, he’s going to jail.’” Miles explained that he

was “just blurting things out” in court.

B. Prior Similar Incidents

       One night in 2016, Knox crossed paths with a stranger walking along a sidewalk.

The man invited Knox to walk ahead of him, and Knox responded by hitting the man on

his head, causing the man to fall and to lose consciousness. Law enforcement officers

found Knox with a plastic pipe measuring 18 inches in his back pocket.

       In 2019, Knox lived with a man who used a wheelchair. One day, the man got

stuck while passing through a sliding glass door, and Knox struck the man on his

shoulder blade with a two-foot wooden dowel, causing the man to be injured.

C. Defense Theory of the Case

       Defense counsel argued to the jury that the evidence demonstrated that Knox did

not assault Miles and that Miles was lying. Counsel argued that Miles was initially

motivated to call law enforcement and to lie about Knox attacking him because of the

disagreement between the two men about who owned the belongings.

       Counsel also argued that Miles generally lacked credibility, as evinced by his prior

crimes and his claim of never having lied, which counsel argued was preposterous.

Counsel also pointed out that Miles had started drinking at 7:00 a.m. and walked into

Walgreens after the incident with an open can of malt liquor. As to Miles’s behavior at

Walgreens, counsel argued: Miles “walks into Walgreens, helps himself to a telephone.



                                             5
None of us did that when we walked into this building because we’re of sober mind.”

(Italics added.)

       Counsel argued that the following evidence demonstrated Miles’s untruthfulness:

Miles changed his story about the object Knox wielded and could not identify the object

in court. Because Miles picked up his beer can before walking away and did not spill it

while fleeing, he must not have been particularly fearful of Knox, which he would have

been if the events had transpired as Miles claimed. The outburst Miles had in court the

week before testifying showed that Miles “was really angry. And you learned and we

proved to you that because of his anger, it was his plan to say [Knox] is guilty. You

learned that [Miles] said, I’m going to say he’s guilty since you let me sit in here; he’s

going to jail.” In other words, Miles was “not saying, I’m going to tell the truth,” but

instead was “saying, I’m going to say he’s guilty.”

       Counsel also suggested that Miles had lied about how he was injured, urging the

jury to examine the photographic evidence to discern whether the injury appeared older

than Miles claimed. He suggested that Miles had sustained the injury when Lauren threw

items at him.

                                       DISCUSSION

A. Confrontation Clause

       Knox argues that the trial court prejudicially erred by ruling that Miles’s

probationary status was not relevant. Additionally, Knox argues that excluding cross-

examination on Miles’s probationary status violated his constitutional right of



                                              6
confrontation. We agree that the evidence is relevant but conclude that the error was not

prejudicial and did not amount to a constitutional violation.

       1. Relevant Proceedings

       Knox moved in limine to be able to cross-examine Miles about his being on

probation. At a hearing on the motion, the prosecutor confirmed that Miles was on

misdemeanor probation and there was an outstanding bench warrant for him in that case

for a pending probation violation. Defense counsel argued that Miles’s probationary

status biased him in favor of aiding the prosecution because he might be concerned that

his status would be affected if he did not testify favorably for the prosecution. The

prosecutor disagreed and argued that Miles’s probationary status was not relevant

because she had not offered him immunity for his testimony or even discussed with him

the matter of his outstanding probation violation.

       The trial court denied the motion, concluding that Miles’s status as a probationer

was not relevant given that he called 911 after the assault and thereby invited law

enforcement into his life. The court explained that there was no “nexus between those

facts and concern that somehow what [Miles] says in court is going to affect his status.”

       2. Analysis

       “The Sixth Amendment to the Constitution guarantees the right of an accused in a

criminal prosecution ‘to be confronted with the witnesses against him.’” (Davis v. Alaska

(1974) 415 U.S. 308, 315 (Davis).) Exposing “a witness’ motivation in testifying is a

proper and important function of the constitutionally protected right of cross-



                                             7
examination.” (Id. at p. 316.) The confrontation clause does not prevent “a trial judge

from imposing any limits on defense counsel’s inquiry into the potential bias of a

prosecution witness.” (Delaware v. Van Arsdall (1986) 475 U.S. 673, 679 (Van

Arsdall).) Trial judges instead retain wide latitude “to impose reasonable limits on such

cross-examination” (ibid.; People v. Quartermain (1997) 16 Cal.4th 600, 622-623

(Quartermain)), such as by excluding otherwise relevant evidence under Evidence Code

section 352 (People v. Harris (1989) 47 Cal.3d 1047, 1090-1091). A “limitation on

cross-examination pertaining to the credibility of a witness does not violate the

confrontation clause unless a reasonable jury might have received a significantly different

impression of the witness’s credibility had the excluded cross-examination been

permitted.” (Quartermain, supra, at pp. 623-624; People v. Whisenhunt (2008) 44

Cal.4th 174, 208; People v. Williams (2016) 1 Cal.5th 1166, 1192; Van Arsdall, supra, at

p. 680.)

       Knox argues that the trial court erred by concluding that Miles’s probation status

was not relevant and that excluding cross-examination about it amounted to a per se

violation of his right to confrontation. We agree that the trial court erred by sustaining

the relevance objection. Evidence relating to a witness’s credibility is relevant. (Evid.

Code, § 210.) Miles’s probation status was relevant because it demonstrated that he was

particularly vulnerable to being unduly influenced by the prosecution. (Davis, supra, 415

U.S. at pp. 317-318.) Moreover, Miles could believe that if he testified unfavorably to

the prosecution it could result in adverse consequences related to his probation. (People



                                              8
v. Adams (1983) 149 Cal.App.3d 1190, 1193.) We nevertheless conclude that the

evidentiary error did not violate Knox’s right to confrontation (People v. Hillhouse

(2002) 27 Cal.4th 469, 494) and was not otherwise prejudicial (People v. Watson (1956)

46 Cal.2d 818, 836 (Watson).

       There was extensive other evidence attacking Miles’s credibility. Knox admitted

that he was drinking alcohol when the incident occurred. He also admitted having been

convicted of two misdemeanors stemming from violent behavior, and he admitted that an

honest person would not commit those crimes. Most remarkably, Miles admitted that

during an emotional outburst in court the previous week, he had stated that he should just

say that Knox was guilty. As defense counsel argued to the jury, Miles’s statement

implied that his testimony on Knox’s guilt would not necessarily be truthful, and he

instead would say Knox attacked him just to be released from custody.

       From all of that evidence, the jury could reasonably infer that Miles lacked

credibility in general and that he lied about Knox attacking him. Moreover, the jury

could infer that Miles already had an incentive to placate the prosecutor because his

release from jail was contingent upon his testimony.

       Because of the considerable evidence attacking Miles’s credibility, a reasonable

jury would not have received a significantly different impression of Miles’s credibility

had he been cross-examined regarding his probationary status. (Quartermain, supra, 16

Cal.4th at p. 624; Van Arsdall, supra, 475 U.S. at p. 680.) We accordingly conclude that




                                             9
the trial court did not violate Knox’s constitutional right to confrontation by excluding

such cross-examination.2 (Quartermain, at p. 624.)

       Moreover, the evidentiary error in concluding the testimony was not relevant was

not prejudicial under the harmlessness standard of Watson. (People v. Lucas (2014) 60

Cal.4th 153, 263 [“state law error in admitting evidence is subject to harmless error

analysis under Watson”], overruled on another ground by People v. Romero and Self

(2015) 62 Cal.4th 1, 53, fn. 19.) Miles’s credibility was pivotal, because he was the

victim of and the lone witness to the assault. Despite all of the impeaching evidence, the

jury found Knox guilty and thus necessarily found Miles credible. For the same reasons

that a reasonable jury would not have received a significantly different impression of

Miles’s credibility absent the error, it is not reasonably probable that the jury would have

reached a result more favorable to Knox absent the error. We accordingly conclude that

the error was not prejudicial.

B. Defense Closing Argument

       Knox argues that the trial court prejudicially erred by sustaining numerous

objections to defense counsel’s closing argument on the grounds that counsel was

speculating, relying on facts not in evidence, and misstating the law on the standard of

proof. The arguments lack merit.

2       In his reply brief, Knox also argues that the purported error was the exclusion of
cross-examination about both Miles’s probation status and the pending probation
violation. Our conclusion remains the same. Given the extensive evidence of
impeachment, there is no reasonable probability that the jury would have received a
significantly altered impression of Miles’s credibility if he was cross-examined about his
probation status and the existence of a pending probation violation.

                                             10
       1. Legal Framework

       “Criminal defendants enjoy a constitutional right to have counsel present closing

argument to the trier of fact.” (People v. Simon (2016) 1 Cal.5th 98, 147 (Simon);

Herring v. New York (1975) 422 U.S. 853, 858–859.) That right, however, is not

limitless. (Simon, supra, at p. 147.) Trial judges retain broad discretion to control the

scope of a defendant’s closing argument. (Ibid.) “[C]ounsel may not state or assume

facts in argument that are not in evidence.” (People v. Stankewitz (1990) 51 Cal.3d 72,

102.) A defendant’s right to present a defense does “not include a right to present to the

jury a speculative, factually unfounded inference.” (People v. Mincey (1992) 2 Cal.4th

408, 442.) We review for abuse of discretion the trial court’s decision to limit defense

counsel’s closing argument. (Simon, at p. 147.) No abuse of discretion occurs when the

court’s limitation on defense counsel’s argument has not precluded the defendant from

conveying his or her central point. (Id. at p. 149; People v. Marshall (1996) 13 Cal.4th

799, 854.)

       In addition, defense counsel may not misstate the law during closing argument.

(People v. Sudduth (1966) 65 Cal.2d 543, 548.) We independently review whether

counsel accurately stated the law. (People v. Cromer (2001) 24 Cal.4th 889, 893-894.)

       2. Abiding Conviction

       Knox argues that the trial court prejudicially erred by striking his attorney’s

explanation of the term “abiding conviction” during closing argument, which could have

misled the jury about the standard of proof. We conclude that any error was harmless.



                                             11
       At the parties’ request, the trial court instructed the jury on reasonable doubt with

CALCRIM No. 220: “Proof beyond a reasonable doubt is proof that leaves you with an

abiding conviction that the charge is true. The evidence need not eliminate all possible

doubt because everything in life is open to some possible or imaginary doubt.” The

instruction mirrors Penal Code section 1096, which defines reasonable doubt as follows:

“‘It is not a mere possible doubt; because everything relating to human affairs is open to

some possible or imaginary doubt. It is that state of the case, which, after the entire

comparison and consideration of all the evidence, leaves the minds of jurors in that

condition that they cannot say they feel an abiding conviction of the truth of the charge.’”

No further instruction defining the term “abiding conviction” was given. The court was

not required to give any additional instruction on reasonable doubt. (See Pen. Code,

§ 1096a [“In charging a jury, the court may read to the jury [Pen. Code, §] 1096, and no

further instruction on the subject of the presumption of innocence or defining reasonable

doubt need be given”].)

       During closing argument, defense counsel argued: “You’re given an instruction

that proof beyond a reasonable doubt is proof that leaves you with an abiding conviction

that the charge is true. Abiding is—means enduring; it means steadfast. In other words,

abiding is something that’s long-lasting. That means you got to be sure today, tomorrow,

next week.” The prosecutor objected that defense counsel misstated the law, and the trial

court sustained the objection. Defense counsel then stated, “Abiding means you got to be

pretty sure.”



                                             12
       In rebuttal, the prosecutor read the definition of reasonable doubt from CALCRIM

No. 220 and stated: “That’s the law. And that law here has been met.”

       Assuming for the sake of argument that the trial court erred by sustaining the

objection, Knox has not demonstrated that the error prejudiced him. (Watson, supra, 46

Cal.2d at p. 836.) We reject Knox’s argument that we should apply the stricter

harmlessness standard of Chapman v. California (1967) 386 U.S. 18, 24 to determine

whether this error was prejudicial. The only authority he cites to support this argument is

Conde v. Henry (9th Cir. 1999) 198 F.3d 734, which is not on point. In Conde v. Henry,

defense counsel was prevented from presenting the defense theory of the case (id. at

p. 739), which is not similar to preventing counsel from describing a legal standard that

the trial court properly instructed the jury on, as happened here.

       It is undisputed that the court correctly instructed the jury with CALCRIM No.

220 on the standard of proof. In addition, the court did not give the jury any additional

instruction on the subject, and it was not required to (Pen. Code, § 1096a). We presume

that the jury followed the instruction given. (People v. Silveria and Travis (2020) 10

Cal.5th 195, 271-272 (Silveria).) Moreover, “abiding” is not a technical legal term. As

Knox otherwise argues, the definition of “abiding” proffered by defense counsel

encompassed the ordinary meaning of the word—that is, abiding means “enduring” or

“continuing for a long time.” (Merriam-Webster Dict. Online (2021)

 [as of Nov. 4, 2021].) We

presume that the jury understands “words according to their ordinary meaning.” (Hutson



                                             13
v. Southern California Ry. Co. (1907) 150 Cal. 701, 709; People v. Spurlock (2003) 114

Cal.App.4th 1122, 1131.) The jury also was instructed that it was required to follow the

law as explained by the judge and not the attorneys. (CALCRIM No. 200.) We presume

that the jury followed this instruction too. (Silveria, supra, at p. 271.) In light of these

instructions, we presume that the jury would not have taken defense counsel as the

ultimate authority on the burden of proof and instead would have followed the instruction

given by the judge and would have understood the words therein to carry their ordinary

meaning.

       Moreover, given that the jury found Miles credible, there was overwhelming

evidence of Knox’s guilt. Miles related that Knox attacked him with a silver metal pole

and injured his arm, so Miles called 911. After Miles described Knox and the attack to

law enforcement officers, a law enforcement officer found Knox sitting at a nearby bus

stop with a metal pipe lying on the ground behind him. Miles identified Knox as the

perpetrator. There was evidence that Knox attacked other men with similar objects when

unprovoked. As we have explained ante, the jury’s finding of guilt demonstrates that the

jury found credible Miles’s account of the attack and identification of Knox as the

attacker. Knox provided no theory upon which the jury could acquit him if the jury

found Miles credible on these points. Given the totality of the evidence and the

instructions given to the jury, we see no reasonable probability that Knox would have

obtained a more favorable result if the trial court had not sustained the prosecutor’s

objection to defense counsel’s statements concerning the term “abiding conviction.”



                                              14
       For all of these reasons, we conclude that any error in sustaining the prosecutor’s

objection to defense counsel’s explanation of the term “abiding conviction” was

harmless.

       3. Fact-Based Objections

       Knox argues that the trial court violated his right to effective assistance of counsel

by sustaining four objections to defense counsel’s closing argument regarding counsel’s

characterization of the evidence. We are not persuaded. In each instance, defense

counsel was otherwise permitted to make the same central point.

            a. First Objection

       Defense counsel argued that Miles’s statement that he was “going to say [Knox is]

guilty” was sufficient by itself for the jury to find Knox not guilty, because it

demonstrated what was “going on in [Miles’s] mind when he makes those statements. It

tells you and it shows that he believes he has options about what he’s going to say. And

that he had a plan because of his anger, because he had to sit in jail, he had a plan to say

that [Knox is] guilty.” The trial court sustained the prosecutor’s objection that the

argument called for speculation and instructed the jury “to disregard that comment.”

       Elsewhere in his argument, defense counsel made exactly the same point without

objection: “And you learned and we proved to you that because of his anger, it was

[Miles’s] plan to say [Knox] is guilty. You learned that [Miles] said, I’m going to say

he’s guilty since you let me sit in here; he’s going to jail.” (Italics added.) Counsel

explained that Miles’s statement was different from saying, “I’m going to tell the truth.”



                                              15
       There is no meaningful distinction between the stricken statement on this point

and the statements made without objection. Defense counsel was able to relate to the jury

that Miles’s statement in court the week before trial demonstrated that Miles was angry

about being placed in custody and planned to testify to Knox’s guilt, regardless of the

truthfulness of such testimony. Counsel thus made his central argument to the jury that

Miles’s outburst undermined the truthfulness of his testimony. We consequently

conclude that sustaining the objection did not amount to an abuse of discretion. (See

Simon, supra, 1 Cal.5th at p. 149.)

          b. Second and Third Objections

       Defense counsel also argued that Miles’s account of the incident lacked credibility

because Miles drank so much alcohol on the day of the incident, starting at 7:00 a.m.

Counsel then stated, “And we all know, everyone knows, you know when somebody

starts drinking at 7:00 a.m. what they’re doing with their day.” The prosecutor objected

that the comment called for speculation. The trial court sustained the objection and

instructed the jury “to disregard that comment by” defense counsel and not to speculate.

       The trial court also sustained an objection to defense counsel’s characterization of

Miles’s behavior at Walgreens depicted in the video recording. Counsel argued: “And

you could just tell by his mannerisms on the video and the way he’s interacting that he’s

intoxicated. You can tell this because he’s got exaggerated gestures; he’s holding out his

arms, right? He’s angry; right? He’s having a hard time controlling that anger, which




                                            16
shows that he’s under the influence.” The prosecutor objected that counsel was arguing

facts not in evidence, and the trial court sustained the objection.

       The central point of these arguments was that Miles’s account of the attack lacked

credibility because Miles was drunk. Knox’s counsel otherwise argued without objection

that Miles started drinking in the morning and that his behavior showed he was not sober

when he entered Walgreens holding an open can of malt liquor after the attack. Counsel

therefore conveyed his central point that Miles’s account of the attack lacked credibility

because Miles was intoxicated. We accordingly conclude that the trial court did not

abuse its discretion by sustaining these objections. (Simon, supra, 1 Cal.5th at p. 149.)

          c. Fourth Objection

       Lastly, the trial court sustained the prosecutor’s objection to the following

argument from defense counsel regarding the injury Miles sustained: “When you look at

the evidence, you’ll see that the injury is scabbed over. It’s scabbed over. Scabs do not

form in five minutes. They take time to form. When you look at this exhibit, look at it

closely. You’ll notice that there’s a bruise in this area here. Bruises don’t form in five

minutes.” After the trial court sustained the prosecutor’s objection that defense counsel

related facts not in evidence, defense counsel continued: “You can see what the evidence

shows. You need to ask yourself whether this injury looked like it happened as a result of

something that happened five or ten minutes ago, or does it look old? If you agree it

looks old, stop there. Not guilty. . . . [Miles] did not tell you the truth about how he got

this injury.” As with the other sustained objections, defense counsel conveyed his main



                                              17
point about the photographic evidence of Miles’s injury—Miles did not sustain the injury

as recently as he claimed. Because Knox’s counsel was able to convey this point, we

again conclude the trial court did not abuse its discretion by sustaining the objection.

(Simon, supra, 1 Cal.5th at p. 149.)

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                MENETREZ
                                                                                           J.


We concur:

McKINSTER
                Acting P. J.
SLOUGH
                           J.




                                             18